Case 21-14934-KCF       Doc 41     Filed 08/04/21 Entered 08/04/21 11:35:53           Desc Main
                                  Document      Page 1 of 2



   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   Caption in Compliance with D.N.J. LBR 9004-2(c)

   SCARINCI HOLLENBECK, LLC
   1100 Valley Brook Avenue
   PO Box 790
   Lyndhurst, New Jersey 07071
   (201) 896-7701 (Tel)
   (201) 896-7084 (Fax)
   dedelberg@sh-law.com
   David Edelberg, Esq.
   Counsel to 36Lower, Inc.

   In re:                                                      Case No.: 21-14934 (KCF)

   DUKAT, LLC,                                                 Judge: Hon. Kathryn C. Ferguson

                        Debtor-in-Possession.                 Chapter 11 (Subchapter V)




                            NOTICE OF APPEARANCE AND
                          REQUEST FOR SERVICE OF PAPERS

TO: ALL INTERESTED PARTIES

         PLEASE TAKE NOTICE that, pursuant to 11 U.S.C. Section 1109 (b) and Federal Rules

of Bankruptcy Procedure 2002(i) and 9010(b), 36Lower, Inc., through its counsel, SCARINCI

HOLLENBECK, LLC, hereby appears in the above captioned adversary proceeding and requests

that all notices and all papers served or required to be served in these cases be served upon the

following:

                                    David Edelberg, Esq.
                              SCARINCI HOLLENBECK, LLC
                                 1100 Valley Brook Avenue
                                    Lyndhurst, NJ 07071
                                   Phone: (201) 896-7701
                                 Telecopier; (201) 896-8660
                                Email: dedelberg@sh-law.com




4850-1539-3780, v. 1
Case 21-14934-KCF        Doc 41     Filed 08/04/21 Entered 08/04/21 11:35:53           Desc Main
                                   Document      Page 2 of 2



         PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules specified above, but also includes, without

limitation, any notice, application, complaint, demand, motion, petition, monthly operating report,

pleading or request, whether formal or informal, written or oral and whether transmitted or

conveyed by e-mail, facsimile, telephone, telegraph, telex, or otherwise filed or made with regard

to the above-captioned case and proceedings therein.

         This Notice of Appearance and Demand for Notices and Papers shall not be deemed or

construed to be a waiver of the rights of the foregoing party: (1) to have final orders in noncore

matters entered only after de novo review by a District Judge, (2) to trial by jury in any

proceeding so triable in these cases or any case, controversy, or proceeding related to this case,

(3) to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (4) any other right, claim, action, setoff, or recoupment to which

the above mentioned party may be entitled, in law or in equity, all of which rights, claims,

actions, defenses, setoffs, and recoupments are expressly reserved.


                                                     SCARINCI HOLLENBECK, LLC
                                                     Counsel to 36Lower, Inc.

                                                By: /s/ David Edelberg
Dated: August 2, 2021                               David Edelberg, Esq.




4850-1539-3780, v. 1
